

115 HRES 558 IH: Recognizing October 7th as National Trigeminal Neuralgia Awareness Day.
U.S. House of Representatives
2017-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 558IN THE HOUSE OF REPRESENTATIVESOctober 5, 2017Mr. Brendan F. Boyle of Pennsylvania submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONRecognizing October 7th as National Trigeminal Neuralgia Awareness Day. 
Whereas trigeminal neuralgia is a disease that impacts men and women of all ages, races, and ethnicities; Whereas trigeminal neuralgia is typically diagnosed after the age of 50, but affects individuals of all ages, including children and infants; 
Whereas it is estimated that 120,000 to 150,000 people are diagnosed with trigeminal neuralgia every year; Whereas trigeminal neuralgia is a neurological disease of the fifth cranial nerve that alters the sensation of touch to the face, resulting in excruciating pain; 
Whereas the pain caused by the disease is of such intensity that trigeminal neuralgia is also known as the suicide disease and the worst pain known to man; Whereas trigeminal neuralgia is not directly inherited, though studies show that genetic factors can indicate that certain individuals are susceptible to the disease; 
Whereas the exact cause of trigeminal neuralgia is still unknown; Whereas, though some patients are helped by surgery, trigeminal neuralgia is often unresponsive to surgical and pharmaceutical intervention, or the benefits of those interventions are short-lived; 
Whereas many sufferers and supporters of those with trigeminal neuralgia have formed groups dedicated to providing education, support, and the raising of funds for research, and the Trigeminal Neuralgia Awareness Facial Pain Association have spearheaded the implementation of a Trigeminal Neuralgia Awareness Day; Whereas these organizations are dedicated not only to educating the public, the medical community, and patients, but also to raising funds for direly needed research into the causes and potential cures of trigeminal neuralgia; 
Whereas additional funding and research can enable those individuals disabled by this disorder to live to their fullest potential again; Whereas the goals of Trigeminal Neuralgia Awareness Day are to invite individuals to join the movement to end trigeminal neuralgia, to encourage individuals to demonstrate a commitment to moving toward a world free of trigeminal neuralgia, and to acknowledge the individuals who have dedicated their time and talent to promote research and programs to end trigeminal neuralgia; and 
Whereas, this year and every year hereafter, October 7th is recognized as Trigeminal Neuralgia Awareness Day: Now, therefore, be it That the House of Representatives— 
(1)supports the goals and ideals of Trigeminal Neuralgia Awareness Day; (2)encourages States, territories, possessions of the United States, and localities to support the goals and interests of Trigeminal Neuralgia Awareness Day by issuing proclamations designating Trigeminal Neuralgia Awareness Day; 
(3)encourages media organizations to participate in Trigeminal Neuralgia Awareness Day and help provide education to the public about trigeminal neuralgia; (4)commends the efforts of the States, territories, and possessions of the United States to support the goals and ideals of Trigeminal Neuralgia Awareness Day; 
(5)recognizes and reaffirms the commitment of the United States to ending trigeminal neuralgia by promoting— (A)awareness about individuals who are affected by trigeminal neuralgia; and 
(B)education programs, supporting research, and expanding access to medical treatment; (6)recognizes the pain which all individuals in the United States with trigeminal neuralgia suffer; 
(7)expresses gratitude to the family members and friends of individuals living with trigeminal neuralgia who are a source of love and encouragement to those individuals; and (8)salutes the health care professionals and medical researchers who— 
(A)provide assistance to those individuals affected by trigeminal neuralgia; and (B)continue to work to find ways to end trigeminal neuralgia forever. 
